—Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered July 11, 1994, convicting defendant upon her plea of guilty of the crime of burglary in the second degree.
Defendant pleaded guilty to burglary in the second degree and was sentenced to a term of 4 to 12 years in prison. She claims that her drug addiction caused her to commit the crime at issue and, therefore, the sentence imposed is harsh and excessive. We disagree. Defendant preyed on elderly people to raise money to support her drug habit and has a prior criminal record. Moreover, the presentence report reveals that she has previously been uncooperative in obtaining treatment for her drug problem. In view of these considerations, as well as the fact that the sentence imposed was in accordance with the plea agreement, we do not find the sentence to be harsh or excessive.
Mercure, J. P., Crew III, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.